        Case: 3:19-cr-00149-wmc Document #: 140 Filed: 08/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,                                    ORDER

                         Plaintiff,
                                                             19-cr-149-wmc
            v.

SHANNON DONOHO,

                         Defendant.


        Pursuant to the request of the Federal Public Defender’s Office, they are directed to

  appoint an attorney to represent Mr. Donoho in his appeal.

        Entered this 17th day of August, 2021.

                                           BY THE COURT:

                                           /s/
                                           _________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
